NOTE: This order is nonprecedentia1.

Um'ted States Court of Appeals
for the Federal Circuit

RICKY WILLIAMS,
Petitioner,

V.

UNITED STATES POSTAL SERVICE,
Respondent.

2012-3200

Petition for review of the Merit Systems Protection
Board in case no. ATO752100284-B-1.

ON MOTION

ORDER

Ricky Williams moves for leave to proceed in forma
pauperis

Upon consideration thereof,
IT ls ORDERED THAT:

The motion is granted.

RICKY WILLIAMS V. USPS 2

FoR THE CoURT

SEP 1 1 299 /S/ Jan Horbaiy
Date J an Horbaly

C1erk

cc: Ricky Wi11iams
Jeanne E. Davidson, Esq.

321

SEP 1 1 2012

JAN HORBALY
C|.EHK